UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 THE SAVANNAH BANCORP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A The Savannah Bancorp, Inc. 25 Bull Street Savannah, Georgia 31401 912-629-6500 April 1, 2011 Dear Shareholder, You are cordially invited to attend the 2011 Annual Meeting of Shareholders of The Savannah Bancorp, Inc. which will be held at 11:00 a.m. on Thursday, April 21, 2011 at the Hyatt Regency, 2 West Bay Street, Savannah, Georgia. Enclosed is the Secretary's official Notice of Annual Meeting, a Proxy Statement and a Proxy card.Please complete, date and sign the enclosed proxy card and return it promptly to the Company in the envelope provided even if you do plan to attend the annual meeting.If you attend the meeting, you may vote in person even if you have previously returned your proxy. If you own stock in brokerage accounts and receive this information from Broadridge, you may also vote shares using the Internet.Please follow the instructions on the enclosed voting materials. This Proxy Statement and our Annual Report are also available online at www.savb.com. We look forward to seeing you on April 21, 2011 at the Hyatt Regency in Savannah. Sincerely, /s/ John C. Helmken II John C. Helmken II President and Chief Executive Officer Enclosures The Savannah Bancorp, Inc. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 21, 2011 April 1, 2011 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of The Savannah Bancorp, Inc. (the "Company") will be held at the Hyatt Regency, 2 West Bay Street, Savannah, Georgia, on April 21, 2011 at 11:00 a.m., Eastern Daylight Time, for the purpose of considering and acting upon the following matters: I. To elect five Directors of Class III to serve until the Annual Meeting of Shareholders in 2014, II. To ratify the selection of Mauldin & Jenkins, LLC as independent registered public accountants to audit the Company's financial statements for the year 2011; III. To hold an advisory vote on executive compensation as disclosed in these materials; IV. To hold an advisory vote on whether an advisory vote on executive compensation should be held every one, two or three years; and V. To transact such other business as may come properly before the Annual Meeting or any adjournments thereof. Only shareholders of record of The Savannah Bancorp, Inc. at the close of business on March 4, 2011, are entitled to notice of and to vote at the meeting. BY ORDER OF THE BOARD OF DIRECTORS /s/J. Curtis Lewis III J. Curtis Lewis III Secretary YOUR VOTE IS IMPORTANT, WHETHER YOU OWN A FEW SHARES OR MANY. THE BOARD OF DIRECTORS OF THE COMPANY UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE IN FAVOR OF PROPOSALS I, II AND III AND FOR THE ALTERNATIVE OF EVERY THREE YEARS FOR PROPOSAL IV AS REFERRED TO ABOVE AND DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. - i - TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF SHAREHOLDERS i TABLE OF CONTENTS ii PROXY STATEMENT 1 QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING 1 What is the purpose of the annual meeting? 1 Who is entitled to vote? 1 How do I vote? 1 What are the quorum and voting requirements to approve the proposals? 1 How are votes counted? 2 Will other matters be voted on at the annual meeting? 2 Can I revoke my proxy instructions? 2 What other information should I review before voting? 3 When will voting results be available? 3 PROPOSAL I:ELECTION OF DIRECTORS 4 Introduction 4 Recommendation 4 Information About Nominees and Other Directors 5 Directors Compensation 13 2010 Director Compensation Table 14 Management Stock Ownership 15 INFORMATION ABOUT THE BOARD OF DIRECTORS AND CERTAIN COMMITTEES 15 Report of the Audit Committee 17 Report of the Compensation Committee 18 Report of the Director Nominating Committee 18 EXECUTIVE COMPENSATION AND BENEFITS 19 Compensation Discussion and Analysis 19 Summary Compensation Table 22 Grants of Plan-Based Awards 22 Outstanding Option and Stock Awards 23 Option Exercises and Stock Vested 24 Nonqualified Deferred Compensation 24 Employment Agreements 25 Ownership of Equity Securities 25 - ii - Table of Contents PROPOSAL II:RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 26 PROPOSAL III:APPROVAL OF THE ADVISORY RESOLUTION SUPPORTING THECOMPENSATION PLAN FOR THE NAMED EXECUTIVE OFFICERS 26 PROPOSAL IV:APPROVAL OF THE ADVISORY RESOLUTION SUPPORTING THE FREQUENCY FOR VOTING ON THE COMPENSATION PLAN FOR THE NAMED EXECUTIVE OFFICERS 27 OTHER MATTERS 27 Certain Transactions 27 Proxy Solicitation 27 Principal Accountant Fees and Services 28 Shareholder Proposals and Director Nominations for 2012 Annual Meeting 28 Shareholder Communications with the Board of Directors 28 Miscellaneous 29 - iii - Table of Contents April 1, 2011 The Savannah Bancorp, Inc. 25 Bull Street Savannah, Georgia 31401 PROXY STATEMENT This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors (“Board”) of The Savannah Bancorp, Inc. (“SAVB” or “Company”) for use at the 2011 Annual Meeting of Shareholders to be held on Thursday, April 21, 2011 at 11 a.m., local time, at the Hyatt Regency, 2 West Bay Street, Savannah, Georgia, and at any adjournments or postponements of the annual meeting. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING What is the purpose of the annual meeting? At the annual meeting, shareholders will act upon the matters set forth in the accompanying notice of meeting, including the election of five directors. Who is entitled to vote? All shareholders of record of SAVB’s common stock at the close of business on March 4, 2011, which is referred to as the record date, are entitled to receive notice of the annual meeting and to vote the shares of common stock held by them on the record date. Each outstanding share of common stock entitles its holder to cast one vote for each matter to be voted upon. How do I vote? If you hold your shares of common stock in your own name as a holder of record, you may vote in person at the annual meeting or instruct the proxy holders named in the enclosed proxy card to vote your shares as you direct by marking, signing, dating and returning the proxy card in the postage-paid envelope that we have provided. If your shares of common stock are held by a broker, bank or other nominee (i.e., in “street name”), you will receive instructions from your nominee which you must follow in order to have your shares voted. Proxies that are signed, but which do not contain specific instructions, will be voted for the alternatives for each proposal recommended by the Board specified herein. What are the quorum and voting requirements to approve the proposals? The presence, in person or by proxy, of holders of at least a majority of the total number of outstanding shares of common stock entitled to vote is necessary to constitute a quorum for the transaction of business at the annual meeting. As of the record date, there were 7,199,136 shares of common stock outstanding and entitled to vote at the annual meeting. The required vote for each item of business at the annual meeting is as follows: · For Proposal I on the proxy card, the election of directors, those nominees receiving the greatest number of votes at the annual meeting, assuming a quorum is present, shall be deemed elected, even though the nominees may not receive a majority of the votes cast. - 1 - Table of Contents · For Proposal II on the proxy card, the ratification of the selection of the Company’s independent auditors, the vote of a majority of the shares voted on the matter, assuming a quorum is present, shall be the act of the shareholders. · For Proposal III on the proxy card, the advisory vote on executive compensation, the vote of a majority of the shares voted on the matter, assuming a quorum is present, shall be the act of the shareholders. · For Proposal IV on the proxy card, the frequency of the advisory vote on executive compensation, the alternative receiving the greatest number of votes – every year, every two years or every three years – will be the act of the shareholders assuming a quorum is present. How are votes counted? Under certain circumstances, including the election of directors, banks and brokers are prohibited from exercising discretionary authority for beneficial owners who have not provided voting instructions to the broker (a “broker non-vote”).In these cases, and in cases where the shareholder abstains from voting on a matter, those shares will be counted for the purpose of determining if a quorum is present, but will not be included as votes cast with respect to those matters.Whether a bank or broker has authority to vote its shares on uninstructed matters is determined by stock exchange rules.We expect brokers will be allowed to exercise discretionary authority for beneficial owners who have not provided voting instructions with respect to only Proposal II out of the four proposals to be voted on at the Annual Meeting. In counting the votes cast, only those cast “for” and “against” a matter are included, although you cannot vote “against” a nominee for director. Directors are elected by a plurality of the votes cast in favor; instructions to “withhold authority” to vote for a certain nominee will have no effect.In proposal IV in counting the votes cast, only those cast for one of either three alternatives, “every year,” “every two years,” or “every three years” are included.Proposal IV will be decided by a plurality of the votes cast for each alternative. If you hold your shares of common stock in your own name as a holder of record and you fail to vote your shares, either in person or by proxy, the votes represented by your shares will be excluded entirely from the vote and will have no effect (other than with respect to establishing a quorum). If, however, your shares are held in “street name” and you fail to give instructions as to how you want your shares voted, the broker, bank or other nominee may vote the shares in their own discretion on certain routine matters. Will other matters be voted on at the annual meeting? We are not aware of any other matters to be presented at the annual meeting other than those described in this proxy statement. If any other matters not described in the proxy statement are properly presented at the meeting, proxies will be voted in accordance with the best judgment of the proxy holders. Can I revoke my proxy instructions? You may revoke your proxy at any time before it has been exercised by: · filing a written revocation with the Secretary of SAVB at the following address: P.O. Box 188, Savannah, Georgia 31402; · filing a duly executed proxy bearing a later date; or · appearing in person and voting by ballot at the annual meeting. Any shareholder of record as of the record date who attends the annual meeting may vote in person, whether or not a proxy has been previously given.However, the presence (without further action) of a shareholder at the annual meeting will not constitute revocation of a previously given proxy. - 2 - Table of Contents What other information should I review before voting? The 2010 Annual Report to Shareholders for the fiscal year ended December31, 2010, is included with this proxy statement.The annual report is not part of the proxy solicitation material. The 2010 annual report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on March 31, 2011, including financial statements may be obtained without charge by: · accessing SAVB’s web site at www.savb.com; · writing to the Secretary of SAVB at the following address:25 Bull Street, P.O. Box 188, Savannah, Georgia 31402; or · accessing the EDGAR database at the SEC’s website at www.sec.gov. When will voting results be available? You can find the preliminary voting results of the Annual Meeting in the Company’s Current Report on Form8-K, which will be filed with the SEC no later than April23, 2011. - 3 - Table of Contents PROXY STATEMENT PROPOSAL I ELECTION OF DIRECTORS The Board of Directors of the Company currently consists of fourteen members, twelve of whom meet the independence standards of Rule 4200(a)(15) of the National Association of Securities Dealers. The non-independent directors are President and Chief Executive Officer John C. Helmken II,and Russell W. Carpenter, the former Chief Executive Officer of Minis & Co., Inc. (“Minis”), who retired in 2010.The Board of the Company is divided into three Classes with the terms of office of each Class ending in successive years.The terms of four Directors of Class III expire at this Annual Meeting.All directors in Class III are standing for re-election, along with Jerry O’Dell Keith who is being nominated for election.Mr. Keith is currently the Chief Executive Officer and President of Bryan Bank & Trust and a Senior Vice President of the Company.The Board of Directors is recommending the election of Mr. Keith.Six directors in Class I and four directors in Class II will continue in office.The shareholders are being asked to vote on the election and re-election of the Directors in Class III. The shares represented by the enclosed Proxy will be voted for the election of the five nominees whose names appear below.In the event that any nominee is unable to serve (which is not anticipated), the Proxies will cast votes for the remaining nominees and for such other persons as the Board may select.A plurality of the votes cast by the shares of Common Stock represented at the Annual Meeting, at which a quorum must be present, is required for the election of the Directors listed as well as for the approval of all other proposals to be acted upon at the Annual Meeting.Cumulative voting for Directors is not permitted. The Board of Directors unanimously recommends a vote FOR the election of the five nominees listed below. The Company’s Board is comprised of individuals with diverse experience at policy-making levels in a variety of businesses, as well as in education and non-profit organizations in areas that are relevant to the Company’s activities.Each director was nominated on the basis of the unique experience, qualifications, attributes and skills that he or she brings to the Board, as well as how those factors blend with those of the others on the Board as a whole.They collectively possess significant experience in a variety of fields and have strong records of civic leadership and involvement that have increased the Company’s profile in the communities it serves. The following table sets forth the name of each Nominee Director and each Director continuing in office; a description of his or her positions and offices with the Company (other than as a Director), if any; a brief description of his or her principal occupation and business experience during at least the last five years; directorships presently held by him or her in other companies with registered securities; a description of his or her qualifications and skills that are relevant to the Company’s activities and certain other information including his or her age and the number of shares of Common Stock beneficially owned as of February 28, 2011.For information concerning membership of committees of the Board and other information, see "Proposal I:Election of Directors - Information about the Board of Directors and Certain Committees." All reports required pursuant to the insider trading regulations were filed timely in 2010, except that Mr.Dales filed one Form 4 with respect to the acquisition of shares of the Company’s common stock after the date on which this Form 4 was required to have been filed. - 4 - Table of Contents Name, Age and Year First Elected as a Director Information About Nominee or Director Amount and Nature of Beneficial Ownership* % of Class* NOMINEES FOR ELECTION AND RE- ELECTION Class III Term Expiring Annual Meeting 2014 NOMINEE FOR ELECTION Jerry O’Dell Keith (52) Mr. Keith has served as President of Bryan Bank & Trust since August 2004 and CEO since 2010.He has served as a Senior Vice President of Savannah Bancorp since March 2008.Prior to coming to Bryan Bank & Trust, Mr. Keith worked in the financial services industry for over 30 years in various positions, including as a Senior Vice President and Division Head for Suntrust Bank.Mr. Keith’s experience attained during his career in the financial services industry qualifies him for service on the Board. 17,205 NOMINEES FOR RE-ELECTION Francis A. Brown (59) Mr. Brown has served as Vice President-Finance of the Colonial Group, Inc. (a large petroleum marketing company headquartered in Savannah, Georgia) since 1990.In his current position, Mr. Brown has attained valuable experience in dealing with the capital markets.Prior to that he was a Partner with Price Waterhouse LLP and the predecessor Spillane, Rhoads, Lebey & Sieg from 1982 to 1990. Mr. Brown serves as the “Financial Expert” for the Company’s Board.Mr. Brown has also served on numerous community non-profit boards in the Savannah area.Mr. Brown’s background and experience in the capital markets and the accounting and audit fields as well as his community involvement qualify him to serve on our Board. 19,375 - 5 - Table of Contents L. Carlton Gill (70) Mr. Gill retired from S. A. Allen, Inc. in 2001 where he was a procurement forester since 1964. Mr. Gill was an organizer and director of Bryan Bank & Trust in 1989 which was purchased by the Company in 1998.He has served on the Board of the Company since the acquisition. During his 38 year career at S. A. Allen, his responsibilities included procuring timber from private landowners, supervising the harvesting of timber, contracting with independent contractors to handle the timber and the handling of all the financing related to these activities.Since his retirement Mr. Gill has been managing his personal timber holdings and other family holdings.Mr. Gill’s knowledge of purchasing, managing, and financing real estate through his career in forestry as well as his years service on boards of financial institutions qualify Mr. Gill for service on the Board. 115,331 John C. Helmken II (47) Mr. Helmken became President of the Company effective April 29, 2004 and Chief Executive Officer effective December 1, 2006.He has served as CEO of The Savannah Bank, N.A. since January 2003, President from 2002 to 2008, Executive Vice President in 2001 and Senior Vice President from 1997 to 2000.Mr. Helmken also serves on the Boards of Bryan Bank & Trust, Minis & Co and the Federal Home Loan Bank of Atlanta as well as on several non-profit and civic association boards.Mr. Helmken has spent his entire 25 year career in the financial services industryHis experience gathered throughout his career in the financial service industry as well as his leadership and involvement within the community qualify him for service on the Board. 88,894 Robert T. Thompson, Jr. (70) Mr. Thompson is retired from CSX Inc., a railroad company, where he was employed since 1962.Mr. Thompson was an organizer of Bryan Bank & Trust in 1989 which was purchased by the Company in 1998.As a board member Mr. Thompson has served on the Audit Committee of the Company and the Executive Committee of Bryan Bank & Trust.Mr. Thompson also owned and managed his own retail service business for 16 years.Mr. Thompson possesses valuable expertise in the financial services industry through his experience on the boards and committees of financial institutions.He also has strategic planning, marketing and business development experience from his career at CSX and owning his own retail service business.His career experiences qualify Mr. Thompson for service on our Board. 86,101 - 6 - Table of Contents Name, Age and Year First Elected as a Director Information About Directors Continuing in Office Amount and Nature of Beneficial Ownership* % of Class* DIRECTORS CONTINUING IN OFFICE Class I Term Expiring Annual Meeting 2012 Robert H. Demere, Jr. (62) Mr. Demere is President of Colonial Group, Inc., a petroleum marketing company in Savannah, Georgia and has been employed by Colonial since 1974.As President at Colonial Group, Inc., Mr. Demere has attained valuable experience in dealing with the capital markets.Prior to working for Colonial, Mr. Demere worked as a stockbroker for Robinson-Humphrey Company.Mr. Demere was an organizer of the Company and has served on its Board since its inception in 1989.Mr. Demere also serves on numerous civic and non-civic boards of directors.Mr. Demere’s service on the Company’s Board for over 22 years, his retail service and capital market experience at Colonial as well as his leadership and involvement within the community qualify Mr. Demere for service on the Board. 130,125 Berryman W. Edwards, Jr. (69) Mr. Edwards is retired from The Greenery, Inc., a commercial and residential landscaping company on Hilton Head Island, SC in which hHe served as owner and President since 1973.Over Mr. Edward’s career, he has owned and operated several companies that were engaged in the retail construction and the manufacturing industry.Mr. Edwards has also served on several local non-profit boards.Mr. Edward’s entrepreneurial experience with his various businesses, including strategic planning, marketing, and business development and his community involvement through his service on various local non-profit boards qualify him for service on our Board. 18,545 - 7 - Table of Contents J. Curtis Lewis III (58) Mr. Lewis is Secretary of the Company andThe Savannah Bank, N.A.Mr. Lewis has served as President of Lewis Broadcasting Corporation since September 2005.Mr. Lewis has been a partner in the law firm of Hunter & Lewis, LLP in Savannah, Georgia since 1980.Mr. Lewis was an organizer of the Company and served as a bank director for another financial institution prior to his service at the Company.Along with practicing law, Mr. Lewis has been a principal in several closely held businesses in the areas of automotive sales, commercial real estate, radio and television broadcasting and investment management.Mr. Lewis’s considerable business experience including commercial real estate, law, investment management and as a director of a financial institution qualifies him for service on our Board. 164,311 M. Lane Morrison (65) Mr. Morrison, currently retired, was a partner in the law firm of Hunter, Maclean, Exley & Dunn, PC, Savannah, Georgia since 1995 where he practiced corporate tax law.Mr. Morrison has served as a director at the Company since its inception in 1989.Mr. Morrison’s length and continuity of service as a director of the Company coupled with his experience as a corporate lawyer in the Company’s market area qualify Mr. Morrison for service on our Board. 84,213 James Toby Roberts, Sr. (66) Mr. Roberts is President and owner of Roberts Truck Center, Savannah, Georgia since 1969.Mr. Roberts has served in the heavy and medium duty truck industry for 48 years including serving on the boards for dealers for several major truck brands.Mr. Roberts has served as a director on Bryan Bank & Trust’s board for over 20 years.Mr. Roberts has managed, developed and financed real estate projects for 36 years and has served on his county’s Board of Commissioners for 20 years and on several community and church boards.Mr. Roberts’ retail and service experience in the trucking industry, financial services industry experience through board service, real estate development experience and community leadership experience all qualify him for service on our Board. 103,505 - 8 - James W. Royal, Sr. (62) Mr. Royal is President of Royal Brothers, Inc., a company engaged in the retail hardware business under the name of Royal Ace Hardware since 1980.Mr. Royal is also a co-owner of Royal Brothers Construction and Royal Alarms.Mr. Royal was an organizer and director of Bryan Bank & Trust in 1989 which was purchased by the Company in 1998.Since the merger, Mr. Royal has served on the Board of the Company as well as continuing to serve on the board of Bryan Bank & Trust.As a bank director, Mr. Royal has served on the loan, executive, asset and liability and special assets committees of either the Company or Bryan Bank & Trust.Mr. Royal’s retail and service experience in community based businesses as well as his 20 years of financial services industry experience through board and committee service qualify him for service on our Board. 90,552 - 9 - Table of Contents Name, Age and Year First Elected as a Director Information About Directors Continuing in Office Amount and Nature of Beneficial Ownership* % of Class* Class II Term Expiring Annual Meeting 2013 Russell W. Carpenter (70) Mr. Carpenter retired in 2010 as CEO of Minis & Co., Inc., an investment advisory firm in Savannah, Georgia, which is a wholly-owned subsidiary of the Company.Mr. Carpenter had been with Minis since 1972 and has served as a director at the Company for over 20 years since its inception in 1989.Mr. Carpenter has spent his entire career in the financial services industry, including trust banking services, insurance services and institutional wealth management services.His experience in the financial service industry, particularly his knowledge of the capital markets, as well as his length and continuity of service as a director qualify Mr. Carpenter for service on the Board. 71,179 Clifford H. Dales (52) Mr. Dales has served as a partner of Colliers Neely Dales, LLC (formerly Neely/Dales LLC) since 1997.Mr. Dales has worked in the real estate industry for over 25 years including brokering sales of large investment properties, tenant representation and site selection work for retail, land, and industrial properties as well as build-to-suit projects.Mr. Dales also has extensive history working with banks in handling foreclosed properties and workouts.Prior to Mr. Dale’s career in the real estate industry, he worked as a corporate banker for five years.He has been a director at the Company and The Savannah Bank for over five years.Mr. Dale’s experience and expertise in the real estate industry along with his experience in working with banks and the financial services industry qualify him for service on our Board. 14,529 - 10 - Table of Contents J. Wiley Ellis (70) Mr. Ellis is Chairman of the Board of Directors of the Company and The Savannah Bank, N.A. and serves as general counsel.He has served as a director at the Company and Savannah Bank since their inception in 1989.He is also a Director of Bryan Bank & Trust and Minis & Co., Inc.He has been a partner in the law firm of Ellis, Painter, Ratterree & Adams, LLP since March 1, 1996.Mr. Ellis has served on boards/advisory boards and as counsel for several banks throughout his career.Mr. Ellis’ expertise in legal matters related to the financial services industry, including public company experience, as well as his experience through service on various bank boards and committees, provide valuable expertise to the Board. 66,728 Aaron M. Levy (70) Mr. Levy retired as Executive Chairman of Levy Jewelers, Inc., a chain of jewelry stores in Savannah, Georgia.Mr. Levy had been employed by Levy Jewelers since 1962.Mr. Levy has served as a director at the Company and The Savannah Bank since their inception in 1989.Mr. Levy’s length and continuity of service as a director of the Company and the Bank, coupled with his experience in a local retail service company involved in strategic planning, marketing, and business development and management of a chain of jewelry stores qualify Mr. Levy for service on our Board. 76,631 All Directors and executive officers as a group (18) 1,197,098 * Information relating to beneficial ownership by Directors is based upon information furnished by each Director as of the date stated using “beneficial ownership” concepts set forth in rules promulgated by the SEC under Section 13(d) of the Securities Exchange Act of 1934.If not footnoted, the shares are owned with voting and dispositive rights.The percent of class is calculated on the assumption that a person's exercisable options have been exercised and that the total number of issued and outstanding shares of the Company has been increased correspondingly. Keith - Of the 17,205 shares beneficially owned by Mr. Keith, 2,437 are owned individually as restricted stock, 7,112 are in his 401K and 7,656 are stock options. Brown - Of the 19,375 shares beneficially owned by Mr. Brown, 18,550 are owned individually and 825 are stock options Gill - Of the 115,331 shares beneficially owned by Mr. Gill, 104,878 shares are owned jointly with his wife, 5,146 shares are in his IRA, 2,788 shares are in his wife’s IRA and 2,519 are stock options. Helmken - Of the 88,894 shares beneficially owned by Mr. Helmken, 18,589 are owned individually, 20,105 are in his 401K and 50,200 are stock options. Thompson - Of the 86,101 shares beneficially owned by Mr. Thompson, 67,460 shares are owned individually, 9,088 shares are in his IRA, 7,332 are in his wife’s IRA and 2,221 are stock options. - 11 - Table of Contents Demere - Of the 130,125 shares beneficially owned by Mr. Demere, 118,018 are owned individually, 3,118 shares are in his IRA, 312 shares are owned by his wife, 5,296 are owned by immediate family and 3,381 are stock options. Edwards - Of the 18,545 shares beneficially owned by Mr. Edwards, 16,650 are owned individually and 1,895 are stock options. Lewis - Of the 164,311 shares beneficially owned by Mr. Lewis, 74,949 shares are owned individually, 18,430 shares are in his IRA and money purchase retirement plan, 65,481 shares are owned by immediate family and 5,451 are stock options. Morrison - Of the 84,213 shares beneficially owned by Mr. Morrison, 25,095 are owned individually, 11,796 shares are in his IRA, 20,275 are owned by his wife, 24,954 shares are in trusts for his benefit and 2,093 are stock options. Roberts - Of the 103,505 shares beneficially owned by Mr. Roberts, 74,578 shares are owned individually, 12,400 shares are in his IRA, 7,362 shares are owned by immediate family, 1,512 shares are held in a trust, 4,582 are in his 401K and 3,071 are stock options. Royal - Of the 90,552 shares beneficially owned by Mr. Royal, 81,654 shares are owned individually, 5,226 are in his IRAs and 3,672 are stock options. Carpenter - Of the 71,179 shares beneficially owned by Mr. Carpenter, 68,468 shares are owned individually and 2,711 are stock options. Dales - Of the 14,529 shares beneficially owned by Mr. Dales, 4,222 are owned individually, 6,776 are in his IRA/401K and 3,531 are stock options. Ellis - Of the 66,728 shares beneficially owned by Mr. Ellis, 14,698 shares are owned individually, 32,383 shares are in his IRA, 7,796 shares are in a trust, 1,896 are in his 401K, 171 are in his wife’s IRA and 9,784 are stock options. Levy - Of the 76,631 shares owned by Mr. Levy, 41,015 are owned individually, 10,526 are in his IRA, 12,305 are owned by his wife 10,526 are in his wife’s IRA and 2,259 are stock options. Non-director ownership - The total shares include additional shares beneficially owned by three Executive Officers who are not directors. - 12 - Table of Contents Directors Compensation Directors are paid a retainer of $450 per quarter plus $350 for each special board meeting or committee meeting attended.The quarterly retainer for directors of the Company was reduced from $600 a quarter effective November 1, 2010.The Chairman of the Board receives $2,000 per month plus the retainer and committee attendance fees.The Secretary receives $750 per month plus the retainer and committee attendance fees.Committee chairmen are paid $500 per meeting attended.The Audit Committee Financial Expert is paid $700 per audit committee meeting attended.Except for Russell W. Carpenter, directors who are officers of the Company are not separately compensated as directors. Subsidiary bank directors are paid a retainer of $300 per month plus $200 for each special board meeting or committee meeting attended.The monthly retainer for directors of the subsidiary bank was reduced from $400 a month effective November 1, 2010.Except for Russell W. Carpenter, directors who are Company or subsidiary bank officers are not separately compensated as directors.No directors of Minis are separately compensated as directors of Minis. Director compensation is determined in part based upon compensation received by directors of similarly sized financial services companies and banks.All director compensation is discussed with management and approved by the full Board. Directors and certain key officers of the Company and subsidiary banks have the opportunity to participate in The Savannah Bancorp, Inc. Deferred Stock Plan (“Deferred Stock Plan”).See the narrative explanation provided with the Nonqualified Deferred Compensation table provided on page 24 hereof. Non-management Company and subsidiary bank directors are eligible to receive non-qualified stock options under The Savannah Bancorp, Inc. 2005 Omnibus Stock Ownership and Long-Term Incentive Plan (“2005 Omnibus Plan”).Option awards are recommended by the Compensation Committee, subject to Board approval.The Compensation Committee is currently using a discretionary formula whereby the number of non-qualified options awarded is determined by dividing the fair market value of the Company’s common stock into a portion of the total director compensation paid in the prior calendar year, ranging from 0% to 100%, as determined by the Compensation Committee.In 2010, 31.44% of the 2009 total director cash compensation was used in calculating the option awards. Directors are typically granted non-qualified stock options following the annual shareholders meeting; therefore, option awards based upon director’s 2010 compensation have not yet been awarded.The 2005 Omnibus Plan was amended in 2006 so that non-qualified stock options granted to directors vest 25% at grant date and 25% at the beginning of each calendar quarter from the date of grant.During 2010, 7,915 options, with an exercise price of $11.25, were granted to non-management directors.More information on the Company’s Plan can be found with the Company’s 2005 Proxy Statement dated March 22, 2005 and filed on March 25, 2005 which contains a full copy of the Plan as Appendix A. - 13 - Table of Contents 2010 Director Compensation Table Directors (1) Fees Earned or Paid in Cash Option Awards (2) Non-Qualified Deferred Compensation Earnings (3) All Other Compensation Total Francis A. Brown $ $ $
